Citation Nr: 0909945	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2005.  In April 2007, the Veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The issue was remanded in August 2007.


FINDINGS OF FACT

1.  Residuals of a right eye injury, consisting of a scar on 
the right upper eyelid, with subjective complaints of pain, 
was of service onset.

2.  The Veteran does not have any visual impairment or an 
"echo" sound on breathing due to an in-service right eye 
injury.


CONCLUSIONS OF LAW

1.  Residuals of a right eye injury, consisting of a scar on 
the right upper eyelid, with subjective complaints of pain, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Other residuals of a right eye injury, specifically, 
visual impairment and an "echo" sound on breathing, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In a letter dated in October 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, September 2007, the 
Veteran was provided information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although not provided prior to the initial 
adjudication the claim was subsequently readjudicated in a 
December 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).    

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
The Veteran testified at a Travel Board hearing in April 
2007.  He has not identified the existence of any potentially 
relevant evidence which is not of record.  Thus, the Board 
also concludes that VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show that the sustained multiple 
lacerations in a jeep accident in December 1963, including to 
the right eyelid.  Examination of the right eye itself was 
negative.  Examination with fluorescein was negative.  No 
other findings or complaints pertaining to the right eye were 
noted.  He did not complain of any eye problems on the 
discharge examination in July 1964.  (Although he reported 
frequent frontal headaches, service connection has already 
been granted for headaches, as a residual of a head injury, 
rated 10 percent disabling.)  

The Veteran contends that ever since the in-service injury, 
he has suffered from pain and tenderness in the right eye 
socket area.  He also feels that the injury may have caused 
some sort of sinus problem, as ever since the injury, he has 
frequently had an "echo" when he breathes.  He also 
contends that the laceration has caused his eyelid to block 
some of his vision in that eye.  

A VA examination in December 2008 resulted in a diagnosis of 
history of motor vehicle accident with right upper eyelid 
laceration, with residual well-healed scar of the right upper 
lid, subjective pain/ache around the right eye, and 
subjective echo sound on the right side when breathing.  The 
examiner commented that the right upper lid scar was caused 
by the December 1963 motor vehicle accident trauma.  
Thus, service connection for the right upper eyelid scar is 
warranted.  The examiner further concluded that there was no 
residual visual obscuration caused by the motor vehicle 
accident trauma, as the Veteran's best corrected visual 
acuity was normal, and Goldmann perimetry had disclosed no 
visual field defects.  The complaints of pain/ache in the 
right orbital area and the "echo" sound with breathing were 
not corroborated with the eye examination clinical findings 
and appeared to be entirely subjective, and a connection 
could not be made without resort to speculation.  Other than 
the right upper lid scar, the eye examination was entirely 
normal.  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As to the echo sound with breathing, to the extent this might 
be considered a disability, the examiner was unable to 
correlate it with the clinical findings pertaining to the 
eye.  Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Veteran is not competent to provide evidence of a nexus 
as to that matter.  With respect to the eye socket pain, as 
these complaints relate to the area of the injury, the 
Veteran is competent to report on such symptoms.  The extent 
to which subjective complaints of pain in the area of the eye 
injury are found to be disabling is a matter to be considered 
in rating the disability, but will be included in the grant 
of service connection to clarify that the Veteran is 
competent to report such symptoms.  No other abnormalities, 
including visual impairment, have been shown.  Accordingly, 
the preponderance of the evidence is against service 
connection for a visual defect is denied.  

In reaching these determinations, the benefit-of-the-doubt 
rule has been applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a scar of the right upper eyelid, with 
associated complaints of pain, is granted.

Service connection for other residuals of a right eye injury, 
specifically, visual impairment and an "echo" sound on 
breathing, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


